IN THE SUPREME COURT OF NORTH CAROLINA

                                          2022-NCSC-51

                                            No. 138A21

                                         Filed 6 May 2022

     IN THE MATTER OF: C.A.B.


           Appeal pursuant to N.C.G.S. § 7B-1001(a1)(1) from an order terminating

     respondent-father’s parental rights entered on 2 February 2021 by Judge Kathryn

     Whitaker Overby in District Court, Alamance County. Heard in the Supreme Court

     on 22 March 2022.


           Jamie L. Hamlett for petitioner-appellee Alamance County Department of
           Social Services.

           Christina Freeman Pearsall for appellee Guardian ad Litem.

           Mercedes O. Chut for respondent-appellant father.


           EARLS, Justice.

¶1         In this case we consider whether a parent who was incarcerated at the time of

     an adjudicatory hearing on a motion to terminate his parental rights was entitled to

     a continuance in order to have the opportunity to be present at the hearing.

     Respondent-father was incarcerated when he first learned that he was the father of

     a newborn, Caleb,1 and he remained in detention throughout the duration of Caleb’s

     juvenile proceedings. He expressed a desire to parent Caleb upon his release and


           1 We use a pseudonym to protect the identity of the juvenile and for ease of reading.
     See N.C. R. App. P. 42(b). The juvenile’s mother is not a party to this appeal.
                                          IN RE C.A.B.

                                          2022-NCSC-51

                                        Opinion of the Court



     opposed the effort to terminate his parental rights. On the day of the adjudicatory

     hearing, respondent-father was unable to appear due to a lockdown at his prison

     necessitated by the COVID-19 pandemic. According to respondent-father’s counsel,

     the lockdown was set to expire in five days. Nonetheless, the trial court denied

     respondent-father’s motion to continue the hearing and ultimately entered an order

     terminating his parental rights.

¶2         Parents, including incarcerated parents, possess a “fundamental liberty

     interest[ ]” which “includes the right of parents to establish a home and to direct the

     upbringing and education of their children.” Owenby v. Young, 357 N.C. 142, 144

     (2003) (cleaned up). Thus, “[w]hen the State moves to destroy weakened familial

     bonds, it must provide the parents with fundamentally fair procedures.” In re

     Murphy, 105 N.C. App. 651, 653 (quoting Santosky v. Kramer, 455 U.S. 745, 753–54

     (1982)), aff’d per curiam, 332 N.C. 663 (1992). In this case, respondent-father was

     denied the opportunity to present testimony at the termination hearing and to work

     with his counsel to develop and execute a strategy to oppose termination of his

     parental rights. Furthermore, the substantive findings in support of the trial court’s

     decision to terminate respondent-father’s parental rights all directly related to his

     conduct in prison, a subject respondent-father’s testimony would have aided the court

     in assessing. Accordingly, the trial court’s denial of respondent-father’s motion to

     continue the adjudicatory hearing undermined the fairness of that hearing. We
                                             IN RE C.A.B.

                                             2022-NCSC-51

                                           Opinion of the Court



     conclude that the trial court prejudicially erred and we vacate the order terminating

     respondent-father’s parental rights.

                                      I.      Background.

¶3         On 28 January 2019, the Alamance County Department of Social Services

     (DSS) assumed custody of Caleb, who was four days old, after his mother tested

     positive for cocaine at Caleb’s birth. No father was listed on Caleb’s birth certificate,

     but Caleb’s mother identified respondent-father as a possible biological father. At the

     time of Caleb’s birth, respondent-father was detained on federal charges including

     obtaining property by false pretenses, possession of stolen goods, and possession of a

     firearm by a felon. Eleven days after DSS took custody of Caleb, respondent-father

     took a paternity test which established to a near certainty that he was Caleb’s

     biological father.

¶4         On 14 March 2019, a DSS social worker visited respondent-father at the

     Alamance County Detention Center, where he was being held pending the resolution

     of the federal charges against him. At the time, respondent-father told the social

     worker that he thought he was “looking at three years in prison,” but that he “would

     like for his son to be with family” and “would like to work to regain custody of his son

     when he is released from prison.” He identified three relatives as potential alternative

     caregivers. None of the three relatives agreed to take custody of Caleb; however, the

     social worker subsequently learned that respondent-father’s sister, Larissa, was
                                        IN RE C.A.B.

                                        2022-NCSC-51

                                      Opinion of the Court



     willing to care for Caleb if she could also adopt him. DSS ordered a home study to

     determine if Larissa would be a suitable placement.

¶5         Before the home study was completed, Caleb was adjudicated to be a neglected

     and dependent juvenile. DSS retained nonsecure custody. The court approved a case

     plan proposed by DSS requiring respondent-father to:

                       Develop a sufficient source of income to support
                        himself and the child and use funds to meet basic
                        needs. He can work to achieve this goal by applying
                        for a minimum of five jobs a week, submitting
                        monthly job search log[s] and taking part in job-
                        readiness programs.

                       Provide a safe, stable and appropriate home
                        environment. He can work to achieve this goal by
                        applying for housing at five locations a week and
                        providing a monthly log to the social worker, saving
                        sufficient funds for deposits, complying with the
                        terms of his lease, maintaining the home in a fit and
                        habitable condition and keeping working utilities.

                       Refrain from allowing his substance abuse to affect
                        his parenting of his child and provide a safe,
                        appropriate home by not exposing his child to an
                        injurious environment.

                       Obtain and follow the recommendations of a
                        substance abuse assessment, refrain from using
                        illegal or illicit substances or abusing prescription
                        medication[s], provide a home environment free of
                        illegal or illicit substances and/or persons who are
                        using or under the influence of such.

                       Demonstrate the ability to implement age-
                        appropriate disciplinary practices and parenting
                        skills.
                                            IN RE C.A.B.

                                            2022-NCSC-51

                                          Opinion of the Court



                          Attend a parenting curriculum and demonstrate
                           appropriate skills during visitation.

     Although the trial court noted that respondent-father’s “visitation is suspended due

     to the limits of visits in the Alamance County [detention center],” the court did not

     otherwise adapt respondent-father’s case plan to reflect the circumstances of his

     incarceration.2

¶6          Subsequently, DSS received a favorable home study for Larissa and her

     husband, and Caleb was placed in their home on 3 May 2019. To facilitate Caleb’s

     adoption by Larissa, respondent-father executed a relinquishment of his parental

     rights specifically to his sister and brother-in-law. Caleb’s mother also relinquished

     her parental rights. Both parents were released as parties to Caleb’s juvenile

     proceedings. In April 2020, DSS received final approval for Larissa and her husband

     to adopt Caleb.

¶7          But, later that same month, Larissa informed DSS that she “feels overwhelmed

     with everything that is going on in her life right now.” She also expressed concern

     that, notwithstanding their relinquishments, respondent-father and Caleb’s mother

     “are going to want to be in and out of his life because [they are] family once [Caleb’s]

     adopted.” Larissa explained that she had arrived at the conclusion “that she just

     couldn’t keep [Caleb]” and that it was “in his best interest . . . to go to a deserving



            2 The trial court also developed a separate case plan for Caleb’s mother but that plan
     is not at issue in this appeal.
                                          IN RE C.A.B.

                                          2022-NCSC-51

                                       Opinion of the Court



     family . . . where his birth parents couldn’t mess up his life.” On 4 May 2020, DSS

     notified respondent-father and Caleb’s mother that Larissa’s adoption of Caleb would

     not go forward. Respondent-father subsequently revoked his specific relinquishment

     of his parental rights. Caleb was removed from Larissa’s home and placed with foster

     parents.

¶8         On 15 July 2020, the trial court restored respondent-father as a party to

     Caleb’s juvenile proceedings and appointed him an attorney. DSS had difficulty

     establishing contact with respondent-father, who by this time was being held at the

     Beckley Federal Correctional Institution in West Virginia. Eventually, respondent-

     father notified DSS and the court that he “no longer wanted [Caleb] to be adopted by

     someone new because he had already gotten a full year closer to being released since

     he initially executed his specific relinquishment.” Respondent-father asserted that he

     “has not had any write-ups or engaged in any trouble since his incarceration in May

     of 2018,” “has taken courses at the prison in order to be a better father for [Caleb],”

     and “has a job in the penitentiary kitchen”; in addition, he stated that he “started a

     rehabilitation program for drug abuse” and signed up to “take a parenting class” but

     that both had been suspended due to COVID-19. Respondent-father also provided the

     names of additional relatives to be considered as potential placements for Caleb,

     including respondent-father’s own parents.

¶9         On 12 August 2020, the trial court approved an updated case plan requiring
                                               IN RE C.A.B.

                                               2022-NCSC-51

                                             Opinion of the Court



       respondent-father to

                    participate in Parenting classes through the prison . . .
                    demonstrate appropriate and safe parenting choices . . .
                    maintain communication with [DSS] . . . engage in Mental
                    Health services provided through the prison . . .
                    demonstrate good coping skills . . . participate in his 100-
                    hour rehab program through the prison . . . help provide for
                    the needs of [Caleb] . . . give consent for his case manager
                    to provide [DSS with] information regarding his stay in
                    prison . . . [and] upon [his] release from prison . . . engage
                    in activities to obtain and maintain an appropriate home
                    for he and [Caleb]; . . . maintain a way to meet the[ir] daily
                    needs . . . [and] refrain from illegal activities that could
                    cause him to be arrested and incur more prison time . . . .

       The court maintained a primary plan of adoption with a secondary plan of

       guardianship and ordered DSS to perform a home study of Caleb’s paternal

       grandparents. The trial court later determined that “though the paternal

       grandparents have a suitable home and the financial ability to provide for the

       Juvenile . . . [Caleb] should remain in the current foster placement progressing to

       adoption by the [f]oster [f]amily.”

¶ 10         On 28 August 2020, DSS filed a motion in the cause seeking termination of

       respondent-father’s parental rights. DSS asserted that termination was warranted

       on four grounds: neglect pursuant to N.C.G.S. § 7B-1111(a)(1); willful failure to make

       reasonable progress to correct the conditions that led to Caleb’s removal pursuant to

       N.C.G.S. § 7B-1111(a)(2); willful failure to pay a reasonable portion of Caleb’s cost of

       care pursuant to N.C.G.S. § 7B-1111(a)(3); and incapability to provide for Caleb’s
                                           IN RE C.A.B.

                                           2022-NCSC-51

                                         Opinion of the Court



       proper care and supervision pursuant to N.C.G.S. § 7B-1111(a)(6). A hearing on the

       motion to terminate parental rights was initially set for 21 October 2020; however,

       this hearing was continued at respondent-father’s counsel’s request because counsel

       was “not available for [the] hearing.” A subsequent hearing scheduled for 16

       December 2020 was continued until 20 January 2021 due to the renewal of an

       Emergency Directive issued by then-Chief Justice Beasley in response to the ongoing

       COVID-19 pandemic.

¶ 11         On 12 January 2021, respondent-father’s counsel filed a motion to continue the

       upcoming adjudicatory hearing on DSS’s motion to terminate. In the motion,

       respondent-father’s counsel explained that respondent-father’s case manager had

       informed him

                    that the federal penitentiary [where respondent-father was
                    being held] was under lockdown due to COVID-19 until
                    January 25, 2021 and no movement is permitted until that
                    date. As such, [respondent-father] will not be available to
                    call-in nor in any other way participate in the hearing
                    scheduled for January 20, 2021.

       At the adjudicatory hearing, the trial court heard from respondent-father’s counsel

       in support of the motion, and from DSS and the guardian ad litem (GAL) in

       opposition. The trial court denied respondent-father’s motion to continue the hearing.

       In a subsequent written order, the trial court explained:

                    3. That this motion to terminate parental rights was filed
                       August 28, 2020 and initially scheduled for hearing on
                       October 12, 2020. That hearing was continued at the
                                           IN RE C.A.B.

                                           2022-NCSC-51

                                        Opinion of the Court



                       request of the father’s attorney and scheduled for
                       December 16, 2020. That hearing was continued at no
                       fault of anyone involved in this matter.

                    4. [Respondent-father’s counsel] reports the lock down is
                       scheduled to be lifted January 25, 2021. However, no
                       one knows for sure how COVID-19 will continue to
                       impact the prison system.

                    5. That hearings on motions to terminate parental rights
                       are required to be heard within 90 days of filing. This
                       case is already outside the required timeframe. The
                       father and his attorney have had an extended period of
                       time to prepare for this matter.

                    6. That the Respondent Father’s attorney will be present
                       at the hearing and permitted to cross exam witnesses
                       and present evidence. That the father’s report is
                       admitted into evidence as well as his exhibits by the
                       consent of the parties. These processes assure the due
                       process rights of the father are being honored and the
                       adversar[ial] nature of the proceeding is preserved.

                    7. The Respondent Father and the Alamance County
                       Department of Social Services both have a commanding
                       interest in this proceeding.

                    8. That due to the fundamental fairness of the process,
                       representation of counsel for the father and other
                       processes, the risk of error by not having the father
                       present is low.

       Based on these findings, the trial court concluded that the motion to continue should

       be denied because respondent-father’s “due process and constitutional safeguards are

       being adequately observed and protected through the nature of these proceedings.”

¶ 12         After denying respondent-father’s motion to continue, the trial court conducted

       an adjudicatory hearing on DSS’s motion to terminate respondent-father’s parental
                                            IN RE C.A.B.

                                            2022-NCSC-51

                                         Opinion of the Court



       rights. During the hearing, DSS presented testimony from a DSS social worker.

       Respondent-father’s counsel presented testimony from Caleb’s paternal grandfather,

       Larry, who stated that respondent-father had called him on the morning of the

       hearing because respondent-father had been “let . . . out” of lockdown for about thirty

       minutes. At the dispositional stage, the court heard testimony from Caleb’s GAL. The

       trial court also considered a three-page report prepared by counsel which asserted

       that respondent-father had attained an “unblemished discipline history while

       incarcerated;” was “actively engaging in classes to better himself so that he can be a

       better parent to [Caleb];” and had “sent [Caleb] thirty-five dollars” and “two hand-

       made cards.” In addition, the report further argued it was “not in [Caleb’s] best

       interests for [respondent-father’s] parental rights to be terminated.” On the basis of

       this evidence, the trial court concluded that DSS had proven the existence of all four

       grounds for termination and that terminating respondent-father’s parental rights

       was in Caleb’s best interests.

¶ 13         On 11 February 2021, respondent-father timely filed a notice of appeal

       pursuant to N.C.G.S. § 7B-1001(a1)(1).

                                  II.   Standard of review.

¶ 14         The standard of review utilized by an appellate court in reviewing a trial

       court’s denial of a party’s motion to continue varies depending on the reason the party

       sought the continuance. “Ordinarily, a motion to continue is addressed to the
                                            IN RE C.A.B.

                                            2022-NCSC-51

                                          Opinion of the Court



       discretion of the trial court, and absent a gross abuse of that discretion, the trial

       court’s ruling is not subject to review.” State v. Walls, 342 N.C. 1, 24 (1995). “If,

       however, the motion is based on a right guaranteed by the Federal and State

       Constitutions, the motion presents a question of law and the order of the court is

       reviewable” de novo. State v. Baldwin, 276 N.C. 690, 698 (1970); see also State v.

       Johnson, 379 N.C. 629, 2021-NCSC-165, ¶ 16 (“Defendant’s motion to continue raised

       a constitutional issue, requiring de novo review by this Court.”).

¶ 15          “[A] parent enjoys a fundamental right ‘to make decisions concerning the care,

       custody, and control’ of his or her children under the Due Process Clause of the

       Fourteenth Amendment to the United States Constitution.” Adams v. Tessener, 354

       N.C. 57, 60 (2001) (quoting Troxel v. Granville, 530 U.S. 57, 66 (2000)). Accordingly,

       as noted above, “[w]hen the State moves to destroy weakened familial bonds, it must

       provide the parents with fundamentally fair procedures.” In re Murphy, 105 N.C.

       App. at 653 (quoting Santosky, 455 U.S. at 753–54). At an adjudicatory hearing, a

       respondent-parent must be afforded an adequate opportunity to present evidence

       “enabl[ing] the trial court to make an independent determination” regarding the facts

       pertinent to the termination motion. In re T.N.H., 372 N.C. 403, 409 (2019). Thus,

       when a parent is unable to attend a termination hearing as a result of the trial court’s

       refusal to grant a continuance, that parent’s constitutional due process rights may be

       implicated.
                                               IN RE C.A.B.

                                               2022-NCSC-51

                                          Opinion of the Court



¶ 16         Nonetheless, even if a motion to continue implicates a parent’s constitutional

       parental rights, a reviewing court will only review a denial of the motion de novo if

       the respondent-parent “assert[ed] before the trial court that a continuance was

       necessary to protect a constitutional right.” In re S.M., 375 N.C. 673, 679 (2020). If

       the respondent-parent fails to assert a constitutional basis in support of his or her

       motion to continue, “that position is waived and we are constrained to review the trial

       court’s denial of [a] motion to continue for abuse of discretion.” Id. In this case, the

       constitutional basis for respondent-father’s motion to continue was apparent from the

       motion itself, in which respondent-father’s counsel expressly argued that

                    the proper administration of justice and any reasonable
                    understanding of due process demands [respondent-
                    father’s] presence at this hearing to determine if the state
                    will strip him of his constitutionally protected parental
                    rights. [Respondent-father] has a fundamental right to
                    participate in the state’s efforts to deny him his
                    constitutional rights to care for his child. [Respondent-
                    father] strenuously objects to the state’s efforts to
                    terminate his parental rights over his minor child. In order
                    to defend his rights [respondent-father] will testify at this
                    hearing. This will be an impossibility if a continuance is
                    not granted.

       Accordingly, we review the trial court’s denial of respondent-father’s motion to

       continue the termination hearing de novo.



                                        III.     Analysis.

¶ 17         To establish that a termination order entered after a trial court has denied a
                                            IN RE C.A.B.

                                            2022-NCSC-51

                                         Opinion of the Court



       motion to continue should be overturned, a respondent-parent must “show[ ] both

       that the denial was erroneous, and that [the respondent-parent] suffered prejudice

       as a result of the error.” In re A.L.S., 374 N.C. 515, 517 (2020) (quoting Walls, 342

       N.C. at 24–25). In support of their assertion that the trial court did not err, DSS and

       the GAL echo two justifications the trial court relied upon in support of its denial of

       respondent-father’s request for a continuance. First, they argue that the trial court

       did not err in denying the motion because “the matter was outside of the [ninety]-day

       statutory period, with two continuances having already been granted, one of which

       was requested by respondent[-]father’s attorney.” Second, they argue that the trial

       court did not err in denying the motion because the court appropriately “weighed and

       balanced the rights and interest[s] of all involved, assuring the father’s due process

       rights were secured” by conducting the hearing in a manner that “preserved the

       adversarial nature of the proceedings and assured the father had more than adequate

       representation.” With respect to prejudice, they argue that respondent-father has

       failed to demonstrate that his testimony “would have presented any evidence not

       already provided to the court,” especially given that respondent-father’s rights “were

       protected by counsel.” We address each argument in turn.

       A. The trial court erred to the extent it determined that the lockdown at
          respondent-father’s detention facility was not an “extraordinary
          circumstance[ ]” within the meaning of the Juvenile Code.

¶ 18         Under North Carolina’s Juvenile Code, a trial court may continue an
                                             IN RE C.A.B.

                                             2022-NCSC-51

                                          Opinion of the Court



       adjudicatory hearing on a motion or petition to terminate a parent’s parental rights

       for up to ninety days “for good cause shown.” N.C.G.S. § 7B-1109(d) (2021). A trial

       court may also continue an adjudicatory hearing to a date more than ninety days past

       the date the motion or petition was filed, but “[c]ontinuances that extend beyond 90

       days after the initial petition shall be granted only in extraordinary circumstances

       when necessary for the proper administration of justice.” Id. (emphasis added). In

       this case, when respondent-father filed the motion to continue at issue on appeal,

       more than ninety days had already passed since DSS initially filed its termination

       motion. Indeed, the trial court had already determined that “extraordinary

       circumstances” justified continuing two previously scheduled adjudicatory hearings

       beyond the statutory ninety-day period: first, when respondent-father’s counsel noted

       a scheduling conflict, and second, when then-Chief Justice Beasley renewed a

       COVID-19 Emergency Directive.

¶ 19         The trial court did not expressly state that respondent-father’s motion failed

       to present an “extraordinary circumstance[ ]” within the meaning of N.C.G.S. § 7B-

       1109(d). But the trial court did refer to this statutory requirement in noting that

       “[t]his case is already outside the required timeframe.” Still, even if it is correct that

       a trial court should consider the overall amount of time that has elapsed when ruling

       on a motion to continue filed more than ninety days after the filing of a termination

       motion, a trial court is not entitled to ignore the nature of the circumstances
                                            IN RE C.A.B.

                                            2022-NCSC-51

                                         Opinion of the Court



       presented in support of the continuance motion. “Extraordinary circumstances” may

       occur both within and beyond ninety days after the filing of a termination motion or

       petition.

¶ 20         Here, the trial court had previously concluded that a disruption caused by the

       COVID-19 pandemic was an “extraordinary circumstance[ ]” permitting it to exercise

       its authority to grant a continuance pursuant to N.C.G.S. § 7B-1109(d). Logically,

       another disruption caused by the COVID-19 pandemic, one which precluded

       respondent-father   from   attending    the adjudicatory       hearing,   was   also   an

       “extraordinary circumstance[ ]” permitting the trial court to exercise its authority to

       grant a continuance pursuant to N.C.G.S. § 7B-1109(d). While the trial court was

       certainly correct in noting that “no one knows for sure how COVID-19 will continue

       to impact the prison system,” the fact that the court was confronted with an

       unprecedented and rapidly evolving situation supports rather than detracts from the

       conclusion   that   respondent-father’s     motion       presented   an   “extraordinary

       circumstance[ ]” within the meaning of N.C.G.S. § 7B-1109(d).

¶ 21         This conclusion does not necessarily mean that the trial court reversibly erred

       in denying respondent-father’s motion to continue. As previously noted, determining

       that a motion to continue presents an “extraordinary circumstance[ ]” does not require

       a trial court to continue the hearing under N.C.G.S. § 7B-1109(d). But our conclusion

       that respondent-father’s motion to continue did present an “extraordinary
                                            IN RE C.A.B.

                                            2022-NCSC-51

                                         Opinion of the Court



       circumstance[ ]” does foreclose upon the argument that the trial court necessarily

       could not have erred because it lacked the authority to continue an adjudicatory

       hearing beyond ninety days under our Juvenile Code. Accordingly, we reject the

       contention that the trial court properly denied respondent-father’s motion because

       the lockdown at his prison occasioned by the COVID-19 pandemic was not an

       “extraordinary circumstance[ ]” within the meaning of N.C.G.S. § 7B-1109(d).

       B. The adjudicatory hearing held in respondent-father’s absence did not
          meet the requirements of due process.

¶ 22         We next consider whether the trial court’s decision to deny respondent-father’s

       motion to continue the adjudicatory hearing violated respondent-father’s due process

       rights. As explained above, the Due Process Clause of the United States Constitution

       requires the State to “provide [ ] parents with fundamentally fair procedures” when

       seeking to terminate their parental rights. In re Murphy, 105 N.C. App. at 653

       (quoting Santosky, 455 U.S. at 754). The requirements of due process are “flexible

       and call[ ] for such procedural protections as the particular situation demands.” Jones

       v. Keller, 364 N.C. 249, 256 (2010) (quoting Morrissey v. Brewer, 408 U.S. 471, 481

       (1972)). When assessing whether the requirements of due process have been met,

       courts consider “the private interests affected by the proceeding; the risk of error

       created by the State’s chosen procedure; and the countervailing governmental

       interest supporting use of the challenged procedure.” Santosky, 455 U.S. at 754 (citing

       Mathews v. Eldridge, 424 U.S. 319, 335 (1976)).
                                            IN RE C.A.B.

                                            2022-NCSC-51

                                         Opinion of the Court



¶ 23         It is indisputable that respondent-father has a “commanding” interest “in the

       accuracy and justice of the decision to terminate his [ ] parental status.” Lassiter v.

       Dep’t of Soc. Servs. of Durham Cty., N.C., 452 U.S. 18, 27 (1981); see also Price v.

       Howard, 346 N.C. 68, 79 (1997) (recognizing “[a] natural parent’s constitutionally

       protected paramount interest in the companionship, custody, care, and control of his

       or her child”). This interest “weighs against the respondent’s absence from the

       adjudicatory hearing.” In re Murphy, 105 N.C. App. at 654. At the same time, it is

       indisputable that DSS possessed an “equally commanding” interest in the outcome of

       the proceeding. Id. at 655.

¶ 24         To be clear, the “countervailing government interest” at stake here was not an

       interest in rapidly terminating respondent-father’s parental rights to facilitate

       Caleb’s adoption. Id. Rather, DSS’s interest was in protecting Caleb’s welfare through

       a proceeding that reaches “a correct decision” regarding whether respondent-father’s

       parental rights could and should be terminated. Id. While it may be the case that

       terminating respondent-father’s parental rights was both legally permissible and in

       Caleb’s best interest, neither proposition could be assumed; the reason a trial court

       conducts an adjudicatory hearing is to determine if grounds exist to lawfully

       terminate a parent’s parental rights, and one of the purposes of the procedures

       created by our Juvenile Code is to “prevent[ ] the unnecessary or inappropriate

       separation of juveniles from their parents.” N.C.G.S. § 7B-100(4) (2021); cf. In re
                                            IN RE C.A.B.

                                            2022-NCSC-51

                                         Opinion of the Court



       A.C.F., 176 N.C. App. 520, 527 (2006) (recognizing “the State’s interests in preserving

       the family” of a child whose parents are subject to termination proceedings). The

       State’s interest in this proceeding necessarily partially overlapped with respondent-

       father’s interest, in that both had a commanding interest in ensuring that the

       adjudicatory hearing helped the trial court reach the correct disposition of DSS’s

       motion to terminate respondent-father’s parental rights. See In re K.M.W., 376 N.C.

       195, 208 (2020) (recognizing that “fundamentally fair procedures” are “an inherent

       part of the State’s efforts to protect the best interests of the affected children by

       preventing unnecessary interference with the parent-child relationship”).

¶ 25         Because the parties largely agree that all parties to the adjudicatory hearing

       possessed a substantial interest in its outcome, “determination of whether

       respondent’s federal due process rights have been violated turns upon the second

       Eldridge factor, risk of error created by the State’s procedure.” In re Murphy, 105

       N.C. App. at 655. Respondent-father argues that his absence significantly increased

       the risk of an erroneous termination of his parental rights because (1) he was

       deprived of the opportunity to testify regarding topics central to the resolution of

       DSS’s termination motion, and (2) his counsel did not have the opportunity to obtain

       the information about which respondent-father would have testified to at the hearing

       given that respondent-father was in lockdown for weeks preceding the hearing. In

       response, DSS and the GAL contend that the risk of error was minimal because
                                            IN RE C.A.B.

                                            2022-NCSC-51

                                         Opinion of the Court



       respondent-father was represented by counsel and the trial court admitted into

       evidence a report summarizing respondent-father’s conduct while in prison. Although

       it is well established that “an incarcerated parent does not have an absolute right to

       be transported to a termination of parental rights hearing in order that he [or she]

       may be present under either statutory or constitutional law,” id. at 652–53, we

       conclude that respondent-father’s absence created a meaningful risk of error that

       undermined the fundamental fairness of this adjudicatory hearing.

¶ 26         The crux of DSS’s termination motion—and the central factual basis for the

       trial court’s termination order—was respondent-father’s conduct while in prison.

       Each of the grounds asserted by DSS required an assessment of his conduct in light

       of the constraints imposed by his incarceration. Naturally, respondent-father

       possessed firsthand information regarding his conduct in prison that would have been

       relevant to the trial court’s adjudication of these asserted grounds. This information

       included the availability of programs and services in his detention facility addressing

       the various components of his case plan, the effects of the COVID-19 pandemic on the

       availability of those programs, his efforts to avail himself of any existing programs

       and services during the time he was not a party to Caleb’s juvenile proceeding, the

       progress he has made while enrolled in any programs or services, and his personal

       financial situation. The trial court needed this information to ensure that its

       adjudication was based on the specific facts of respondent-father’s conduct in prison,
                                            IN RE C.A.B.

                                            2022-NCSC-51

                                          Opinion of the Court



       as opposed to facts necessarily attendant to the fact of respondent-father’s

       incarceration in general. Cf. In re A.G.D., 374 N.C. 317, 327 (2020) (“[T]he fact of

       incarceration is neither a sword nor a shield for purposes of a termination of parental

       rights proceeding.”). Denying respondent-father’s motion to continue deprived the

       court of a crucial source of information about a topic central to the court’s resolution

       of the termination motion.

¶ 27         The presence of counsel representing respondent-father may have partially

       mitigated the unfairness of proceeding without respondent-father’s participation.

       Counsel’s representation ensured that someone would be at the adjudicatory hearing

       to advocate on respondent-father’s behalf. Yet under the circumstances of this case,

       counsel’s presence did not obviate the risk of error created by respondent-father’s

       absence. Counsel was severely limited in his ability to elicit up-to-date information

       from respondent-father at or near the time of the hearing because respondent-father

       was incarcerated in West Virginia in a facility under COVID-19 lockdown. Indeed,

       when respondent-father’s counsel e-mailed a prison official to schedule a meeting

       with respondent-father to prepare for the adjudicatory hearing, the official responded

       that respondent-father could not be made available for a meeting because the facility

       was under “lock down until Jan 25. No movement is available until then[.]”

¶ 28         Furthermore, while respondent-father’s counsel did submit a report to the trial

       court containing a summary of respondent-father’s conduct while in prison, the report
                                           IN RE C.A.B.

                                           2022-NCSC-51

                                         Opinion of the Court



       was admitted “so [respondent-father’s] wishes will be known today,” not to provide

       factual information rebutting the allegations DSS made in support of its termination

       motion. In addition, because respondent-father’s counsel was unable to meet with

       respondent-father before the hearing, it is unclear whether the report provided up-

       to-date information regarding respondent-father’s conduct in prison. Accordingly,

       even with the report, counsel could not adequately bridge the informational gaps

       created when respondent-father was unable to testify at the adjudicatory hearing.

¶ 29         The facts of this case stand in stark contrast to the facts of In re Murphy, upon

       which both DSS and the GAL rely. In In re Murphy, “respondent’s attorney did not

       argue that his client would be able to testify concerning any defense to termination,”

       and counsel “could point to no reason that the respondent should be transported to

       the hearing other than for respondent to contest his sexual assault convictions, an

       impermissible reason.” 105 N.C. App. at 655. Denying the respondent-parent the

       opportunity to testify in that case did not deprive the court of any information

       relevant to the disposition of any legal claims. In addition, because the respondent-

       father in In re Murphy was incarcerated “[a]s the result of his being convicted of

       sexual offenses he committed against his own children,” the Court of Appeals

       reasoned that “[r]espondent’s presence at the hearing combined with his parental

       position of authority over his children may well have intimidated his children and

       influenced their answers if they had been called to testify.” Id. Allowing the
                                            IN RE C.A.B.

                                            2022-NCSC-51

                                         Opinion of the Court



       respondent-parent to be present would have exacerbated the risk of error. By contrast,

       in this case respondent-father possessed information relevant to the legal question

       before the trial court, and there is no reason to believe that respondent-father’s

       presence at the adjudicatory hearing would have interfered with the trial court’s

       efforts to elicit truthful and candid testimony from other witnesses.

¶ 30         Under a different set of circumstances, the risk of error created by a

       respondent-parent’s absence from an adjudicatory hearing might be outweighed by

       the State’s interest in ensuring the efficient and orderly attainment of permanency

       for a juvenile. The State has a compelling interest in protecting a juvenile’s welfare,

       and this interest both demands and justifies adherence to an expeditious process for

       determining when a natural parent’s rights should be terminated. Cf. In re D.L.H.,

       364 N.C. 214, 219 n.2 (2010) (noting in a juvenile delinquency matter that “the

       mandates of [a provision of the Juvenile Code] . . . encourage expeditious handling of

       juvenile matters”). But, under these circumstances, this interest was not

       meaningfully implicated by respondent-father’s motion to continue the adjudicatory

       hearing. Respondent-father did not ask for an indefinite continuance, nor did he ask

       for a continuance until the end of the COVID-19 pandemic, whenever that may be.

       He asked to continue a hearing calendared for 20 January 2021 until some date after

       25 January 2021 because the lockdown at his prison was scheduled to be lifted at that

       time. Under these circumstances, “[t]he State’s interest in prompt resolution of
                                           IN RE C.A.B.

                                           2022-NCSC-51

                                         Opinion of the Court



       [termination] proceedings would not have been significantly affected by a brief

       continuance.” In re K.D.L., 176 N.C. App. 261, 265 (2006).

¶ 31         Similarly, under a different set of circumstances, the risk of error created by a

       respondent-parent’s absence from an adjudicatory hearing might be negated by the

       presence of other witnesses who could provide the court with the same information

       the parent possesses. A trial court is required to “receive some oral testimony at the

       [adjudicatory] hearing,” In re T.N.H., 372 N.C. at 410 (emphasis added), but there is

       no requirement that the respondent-parent himself or herself be its source. Thus, in

       this case, had the trial court received testimony from a prison official or some other

       individual who could speak directly to respondent-father’s conduct in prison, the

       presence of counsel might have adequately protected respondent-father’s interest in

       avoiding an erroneous termination of his parental rights. Cf. In re Barkley, 61 N.C.

       App. 267, 270 (1983) (concluding that the trial court did not err by excluding a

       respondent-mother from the courtroom because her counsel was allowed to cross-

       examine a different witness possessing the same relevant substantive information).

       But no witness who could compensate for the informational deficiency created by

       respondent-father’s absence was available at this adjudicatory hearing.

¶ 32         Procedural due process “is a flexible, not fixed, concept governed by the unique

       circumstances and characteristics of the interest sought to be protected.” Peace v.

       Emp. Sec. Comm'n of N. Carolina, 349 N.C. 315, 323 (1998). The procedure necessary
                                             IN RE C.A.B.

                                             2022-NCSC-51

                                          Opinion of the Court



       “to [e]nsure fundamental fairness” will vary given the particular context of each case.

       State v. Tolley, 290 N.C. 349, 364 (1976) (cleaned up); cf. In re D.W., 202 N.C. App.

       624, 628 (2010) (“[A] case-by-case analysis is more appropriate than the application

       of rigid rules.”). In this case the trial court’s denial of respondent-father’s motion for

       a brief continuance, which prevented respondent-father from testifying at a hearing

       where his parental rights were adjudicated, undermined the fairness of that hearing.

       Given respondent-father’s inability to meet with counsel before the hearing because

       of the lockdown at his prison, the lack of any other testimony regarding respondent-

       father’s conduct in prison, the centrality of factual questions regarding respondent-

       father’s activities in prison to the court’s examination of the asserted grounds for

       termination, and the magnitude of respondent-father’s interest in avoiding an

       erroneous termination of his parental rights (which DSS shared), the trial court’s

       denial of respondent-father’s motion to continue was legal error.

       C. Respondent-father was prejudiced by the trial court’s erroneous denial
          of his motion to continue the adjudicatory hearing.

¶ 33         Furthermore, we agree with respondent-father that he was prejudiced by the

       trial court’s denial of his motion to continue the adjudicatory hearing. Although it is

       correct that reversal is warranted only upon a showing of prejudice “whether the

       motion raises a constitutional issue or not,” Walls, 342 N.C. at 24, our prejudice

       analysis is different when the trial court commits a constitutional error. When the

       trial court’s denial of a respondent-parent’s motion to continue violates that parent’s
                                             IN RE C.A.B.

                                            2022-NCSC-51

                                          Opinion of the Court



       due process rights, the “harmless error” standard applies: specifically, the challenged

       order must be overturned unless “the error was harmless beyond a reasonable doubt,”

       and DSS bears the “burden” of proving that the error was harmless. State v. Scott,

       377 N.C. 199, 2021-NCSC-41, ¶ 10; cf. In re T.D.W., 203 N.C. App. 539, 545 (2010)

       (applying harmless error analysis to a due process violation in termination of

       parental rights context). Under these circumstances, we are unpersuaded that the

       trial court’s denial of respondent-father’s motion to continue the adjudicatory hearing

       was harmless beyond a reasonable doubt.

¶ 34         In general, to demonstrate prejudice resulting from the denial of a motion to

       continue an adjudicatory hearing, a respondent-parent should indicate what the

       parent’s “expected testimony” will address and “demonstrate its significance” to the

       trial court’s adjudication of the grounds for termination. In re A.L.S., 374 N.C. at 518.

       The “better practice [is] to support a motion for continuance with” an “affidavit or

       other offer of proof.” Id. (citing and quoting State v. Cody, 135 N.C. App. 722, 726

       (1999)). Respondent-father’s counsel did not submit an affidavit or other offer of proof

       in support of the continuance motion here. Yet respondent-father’s counsel had no

       means of eliciting the information necessary to support such an affidavit or other offer

       of proof—counsel’s inability to contact respondent-father and arrange for his

       testimony at the hearing because of circumstances beyond the control of either of
                                                IN RE C.A.B.

                                                2022-NCSC-51

                                             Opinion of the Court



       them was a principal justification for seeking the continuance.3 Trial counsel did state

       that respondent-father “is standing behind testifying before the [c]ourt” and that he

       would “vociferously refute the . . . position to terminate [his] parental rights.” In

       addition, in a brief to this Court, appellate counsel described the information

       respondent-father would have provided had he been permitted to testify. Accordingly,

       in assessing prejudice, we consider these arguments regarding the consequences of

       the trial court’s refusal to grant a continuance.

¶ 35          As the Court of Appeals has correctly observed, although parents do not have

       an absolute right to be present and testify at a hearing where their parental rights

       are being adjudicated, “[g]enerally, we consider the testimony of a parent to be a vital

       source of information regarding the nature of the parent/child relationship and the

       necessity of terminating parental rights.” In re D.W., 202 N.C. App. at 629. Parental

       testimony is especially vital when it addresses facts that are central to the trial

       court’s adjudication of asserted grounds for termination and when no other witness


              3DSS argues that it is “disconcerting” that respondent-father called his own father on
       “the morning of the termination hearing . . . but did not take the initiative to call his
       attorney.” Although the transcript of the adjudicatory hearing does indicate that respondent-
       father spoke with his own father on the morning of the hearing, there is no evidence in the
       record suggesting respondent-father had the means or opportunity to appear at the
       adjudicatory hearing or otherwise meaningfully participate in preparing for the hearing with
       his attorney. As noted above, when respondent-father’s counsel attempted to contact
       respondent-father at his detention facility, a prison official told counsel that any such contact
       would be impossible due to the lockdown. Even respondent-father’s father’s testimony
       supports the conclusion that the lockdown significantly inhibited efforts to communicate with
       respondent-father—according to the testimony, respondent-father was only able to call his
       father during a brief window when he was released from lockdown earlier that morning.
                                            IN RE C.A.B.

                                            2022-NCSC-51

                                          Opinion of the Court



       is available who can accurately convey to the court the information the parent

       possesses.

¶ 36         Here, the trial court’s decision to terminate respondent-father’s parental rights

       necessarily depended upon its assessment of respondent-father’s conduct within the

       context of his case plan and the constraints of his incarceration. Every ground

       asserted by DSS and found by the trial court required careful parsing of these facts

       to ensure that respondent-father’s parental rights were being terminated because of

       his conduct, not because of his incarceration. Cf. In re K.N., 373 N.C. 274, 283 (2020)

       (“[R]espondent’s incarceration, by itself, cannot serve as clear, cogent, and convincing

       evidence of neglect. Instead, the extent to which a parent’s incarceration or violation

       of the terms and conditions of probation support a finding of neglect depends upon an

       analysis of the relevant facts and circumstances, including the length of the parent’s

       incarceration.”). Respondent-father asserts that he would have testified to “the

       fitness of all appropriate caregivers” he identified as alternative placements for

       Caleb, “[e]vidence of [his] ability and efforts to work toward reunification with Caleb

       when he was not a party to the case,” “[e]vidence of [his] ability to pay a reasonable

       portion toward Caleb’s cost of care in the six months preceding the filing of the

       termination motion,” “[e]vidence of [his] progress in the rehabilitative programs he

       was taking in prison to the date of the termination hearing,” and “updated evidence

       about his release date.” No other witness was present who could supply the court with
                                            IN RE C.A.B.

                                            2022-NCSC-51

                                         Opinion of the Court



       this factual information.

¶ 37         The absence of information regarding respondent-father’s conduct while in

       prison plainly had a “possible impact upon the actual hearing or the ensuing order by

       the trial court.” In re T.H.T., 362 N.C. 446, 453 (2008). DSS and the GAL have not

       met their burden of proving beyond a reasonable doubt that the trial court’s violation

       of respondent-father’s due process rights was harmless. Accordingly, respondent-

       father was prejudiced when he was denied the opportunity to be heard at the

       adjudicatory hearing “in a meaningful manner.” Goldberg v. Kelly, 397 U.S. 254, 267

       (1970) (quoting Armstrong v. Manzo, 380 U.S. 545, 552 (1965)).

                                      IV.    Conclusion.

¶ 38         In this case, respondent-father was unable to attend the hearing during which

       his parental rights were adjudicated because the prison in which he was living was

       under lockdown due to the COVID-19 pandemic. He requested a brief continuance

       until the lockdown was lifted to enable him to prepare for the hearing with his

       attorney and to testify on his own behalf. The grounds for terminating respondent-

       father’s parental rights all required the trial court to carefully assess his conduct

       while in prison. No other witness with direct knowledge of that information was

       available to testify at the hearing. Ultimately, the trial court terminated respondent-

       father’s parental rights.

¶ 39         The purpose of an adjudicatory hearing is to determine whether the State’s
                                      IN RE C.A.B.

                                      2022-NCSC-51

                                   Opinion of the Court



interest in protecting the welfare of a child requires displacing a parent’s

“constitutionally[ ] protected paramount right . . . to custody, care, and control of [his

or her] children.” Owenby, 357 N.C. at 145 (quoting Petersen v. Rogers, 337 N.C. 397,

403–04 (1994). That right “is a ‘fundamental liberty interest’ which warrants due

process protection.” In re Montgomery, 311 N.C. 101, 106 (1984) (quoting Santosky,

455 U.S. at 759). By denying respondent-father’s motion to continue the adjudicatory

hearing, the trial court violated respondent-father’s due process rights and

undermined the fundamental fairness of the hearing. Accordingly, we vacate the

order terminating respondent-father’s parental rights and remand this case to the

trial court for further proceedings not inconsistent with this opinion.

      VACATED AND REMANDED.
             Chief Justice NEWBY dissenting.


¶ 40         The task here is to determine whether the trial court erred in terminating

       respondent-father’s parental rights. Respondent presents two bases for why the trial

       court’s order should be vacated. He first argues that the trial court’s denial of his

       motion to continue the termination of parental rights (TPR) hearing violated his right

       to due process because he was unable to attend the hearing virtually. Additionally,

       respondent contends that sufficient grounds did not exist for the trial court to

       terminate his parental rights under N.C.G.S. § 7B-1111(a)(1), (2), (3), or (6). In order

       for respondent to prevail on appeal, however, he must establish that if he were

       virtually present at the hearing, the trial court would not have terminated his

       parental rights under any of the alleged grounds. Here respondent is unable to show

       that but for his absence, the trial court would not have terminated his parental rights

       for willful failure to pay a reasonable portion of Caleb’s cost of care for the six-month

       period immediately preceding the filing of the TPR motion. See N.C.G.S.

       § 7B-1111(a)(3) (2021). Thus, he cannot prevail on appeal. The trial court’s order

       terminating respondent’s parental rights should be affirmed. I respectfully dissent.

¶ 41         On 28 August 2020, the Alamance County Department of Social Services (DSS)

       filed a motion to terminate respondent’s parental rights to Caleb based, inter alia,

       upon respondent’s willful failure to pay a reasonable portion of Caleb’s cost of care

       pursuant to N.C.G.S. § 7B-1111(a)(3). Notably, during the relevant six-month period

       preceding the filing of the TPR motion, respondent contributed zero dollars toward
                                             IN RE C.A.B.

                                             2022-NCSC-51

                                         Newby, C.J., dissenting



       Caleb’s cost of care despite being employed in the dining room of the prison facility

       where he was incarcerated and receiving funds from his family. A hearing on the TPR

       motion was originally scheduled for 21 October 2020 but continued to 16 December

       2020 and again continued to 20 January 2021.

¶ 42         On 12 January 2021, respondent moved to continue the TPR hearing for a third

       time, arguing he would otherwise be unable to attend the hearing virtually due to a

       COVID-19 lockdown at the prison. In respondent’s motion to continue, he argued that

       “due process demands [his] presence at th[e] hearing to determine if the state will

       strip him of his constitutionally protected parental rights.” Respondent further

       contended that denying the requested continuance would render him unable to testify

       and thus unable to defend his constitutional right to care for his child. The trial court

       made the following findings with respect to respondent’s motion:

                    2.   That at the call of the hearing, [respondent’s counsel]
                         was heard on his written motion to continue the
                         hearing on termination of parental rights. He
                         indicated to the court that [respondent] could not
                         attend the hearing due to the prison being on lock
                         down due to the COVID-19 pandemic.

                    3.   That this motion to terminate parental rights was
                         filed August 28, 2020 and initially scheduled for
                         hearing on October [21], 2020. That hearing was
                         continued at the request of [respondent’s] attorney
                         and scheduled for December 16, 2020. That hearing
                         was continued at no fault of anyone involved in this
                         matter.

                    4.   [Respondent’s counsel] reports the lock down is
                                             IN RE C.A.B.

                                             2022-NCSC-51

                                         Newby, C.J., dissenting



                           scheduled to be lifted January 25, 2021. However, no
                           one knows for sure how COVID-19 will continue to
                           impact the prison system.

                     5.    That hearings on motions to terminate parental rights
                           are required to be heard within 90 days of filing. This
                           case is already outside the required timeframe.
                           [Respondent] and his attorney have had an extended
                           period of time to prepare for this matter.

                     6.    That [respondent’s] attorney will be present at the
                           hearing and permitted to cross exam[ine] witnesses
                           and present evidence. That [respondent’s] report is
                           admitted into evidence as well as his exhibits by the
                           consent of the parties. These processes assure the due
                           process rights of [respondent] are being honored and
                           the adversary nature of the proceeding is preserved.

                     7.    [Respondent] and [DSS] both have a commanding
                           interest in this proceeding.

                     8.    That due to the fundamental fairness of the process,
                           representation of counsel for [respondent] and other
                           processes, the risk of error by not having [respondent]
                           present is low.

       The trial court denied respondent’s motion. After the hearing on 20 January 2021,

       the trial court determined that grounds existed to terminate respondent’s parental

       rights based upon neglect, willfully leaving Caleb in foster care or placement outside

       the home without correcting the conditions which led to his removal, willfully failing

       to pay a reasonable portion of the cost of Caleb’s care, and dependency. See N.C.G.S.

       § 7B-1111(a)(1), (2), (3), (6).

¶ 43          On direct appeal before this Court, respondent now argues the trial court

       violated his right to due process when it denied his motion to continue the TPR
                                               IN RE C.A.B.

                                               2022-NCSC-51

                                           Newby, C.J., dissenting



       hearing because it rendered him unable to testify at the hearing. Even assuming,

       without deciding, that the trial court erred in denying respondent’s motion,

       respondent cannot prevail on appeal because he cannot show that he was prejudiced

       by such an error.1

¶ 44          “ ‘When the State moves to destroy weakened familial bonds, it must provide

       the parents with fundamentally fair procedures,’ which meet the rigors of the due

       process clause.” In re Murphy, 105 N.C. App. 651, 653, 414 S.E.2d 396, 397 (quoting

       Santosky v. Kramer, 455 U.S. 745, 753–54, 102 S. Ct. 1388, 1394 (1982)), aff’d per

       curiam, 332 N.C. 663, 422 S.E.2d 577 (1992). Nonetheless, an incarcerated parent

       does not have an absolute right to be present at a TPR hearing. In re Murphy, 105

       N.C. App. at 652–53, 414 S.E.2d at 397. As such, “[w]hen . . . a parent is absent from

       a termination proceeding and the trial court preserves the adversarial nature of the

       proceeding by allowing the parent’s counsel to cross examine witnesses, with the

       questions and answers being recorded, the parent must demonstrate some actual

       prejudice in order to prevail upon appeal.” Id. at 658, 414 S.E.2d at 400. In other

       words, a respondent must show that “there is a reasonable probability that, but for

       [his absence], there would have been a different result in the proceedings.” In re




              1The analysis required to determine prejudice is comparable to that required by the
       second Eldridge factor—i.e., the risk of error caused by respondent’s absence. Because this
       Court should decide this case under the prejudice analysis, an analysis of the Eldridge factors
       is unnecessary.
                                            IN RE C.A.B.

                                            2022-NCSC-51

                                        Newby, C.J., dissenting



       T.N.C., 375 N.C. 849, 854, 851 S.E.2d 29, 33 (2020) (quoting State v. Braswell, 312

       N.C. 553, 563, 324 S.E.2d 241, 248 (1985)).

¶ 45         Here the trial court preserved the adversarial nature of the proceedings

       because respondent was represented by counsel, who presented evidence, called a

       witness, and cross-examined witnesses at the TPR hearing. Though “a finding of only

       one ground is necessary to support a termination of parental rights,” In re A.R.A., 373

       N.C. 190, 194, 835 S.E.2d 417, 421 (2019), the trial court found that grounds existed

       to terminate respondent’s parental rights under N.C.G.S. § 7B-1111(a)(1), (2), (3), and

       (6). Therefore, to prevail on appeal, respondent must show that if he were permitted

       to testify at the hearing, the trial court would not have terminated his parental rights

       based upon any of the above grounds.

¶ 46         Respondent’s presence at the hearing would not have changed the trial court’s

       adjudication under N.C.G.S. § 7B-1111(a)(3). A trial court may terminate a parent’s

       parental rights under this ground when

                    [t]he juvenile has been placed in the custody of a county
                    department of social services, a licensed child-placing
                    agency, a child-caring institution, or a foster home, and the
                    parent has for a continuous period of six months
                    immediately preceding the filing of the petition or motion
                    willfully failed to pay a reasonable portion of the cost of
                    care for the juvenile although physically and financially
                    able to do so.
       N.C.G.S. § 7B-1111(a)(3). We have recently explained that termination under

       N.C.G.S. § 7B-1111(a)(3) is proper “where the trial court finds that the respondent
                                           IN RE C.A.B.

                                           2022-NCSC-51

                                       Newby, C.J., dissenting



       has made no contributions to the juvenile’s care for the period of six months

       immediately preceding the filing of the petition and that the respondent had income

       during this period.” In re J.E.E.R., 378 N.C. 23, 2021-NCSC-74, ¶ 18.

¶ 47         Here the trial court found that

                   13. [Respondent] entered into the Alamance County Jail
                       on May 21, 2018 and has not left incarceration since
                       that date.

                   ....

                   16. The juvenile has been alive 726 days. Out of these 726
                       days, he has been in DSS custody 725 days. He has
                       never lived with [respondent].

                   ....

                   46. [Respondent] receives financial assistance while
                       incarcerated from his mother and other family
                       members/friends. He also works within the prison and
                       receives a small amount of pay.

                   47. [DSS] has expended over $10,000.00 for the cost of
                       care of the juvenile.

                   48. The petition to terminate parental rights was filed
                       August 28, 2020. The relevant six month period for
                       determination if [respondent] has paid his reasonable
                       portion of the cost of care is from February 28, 2020
                       until August 28, 2020. During that period of time,
                       [respondent] paid zero dollars towards the cost of care
                       for the juvenile.

                   49. [Respondent] has the ability to pay more than zero
                       towards the cost of care for the juvenile, as
                       demonstrated by the money he provided in September
                       of 2020, and has willfully failed to pay such.
                                            IN RE C.A.B.

                                            2022-NCSC-51

                                        Newby, C.J., dissenting



¶ 48         Respondent challenges finding of fact 49, arguing the record does not support

       any finding that he had the ability to pay an amount greater than zero dollars toward

       Caleb’s cost of care during the relevant period. The record, however, includes two

       individualized needs plans for respondent, which indicate that respondent was

       employed in the dining room of the prison facility at least from 12 November 2019 to

       22 July 2020, almost the entirety of the relevant six-month period. Moreover, Christy

       Roessler, a DSS social worker, testified that respondent had access to money to help

       with Caleb’s cost of care because respondent was being paid for his work at the prison

       and was receiving funds from his family. Though respondent sent thirty-five dollars

       to Caleb on 9 September 2020, demonstrating his ability to pay some amount, he paid

       nothing during the relevant six-month period. Therefore, the trial court’s finding that

       respondent had the ability to pay more than zero dollars during the relevant period

       is supported by the record evidence. Since respondent made no contributions to the

       cost of Caleb’s care during the relevant period despite having some income, the trial

       court properly terminated his parental rights pursuant to N.C.G.S. § 7B-1111(a)(3).

¶ 49         The majority states that the trial court was required to consider “up-to-date”

       testimony from respondent regarding his good behavior in prison. According to the

       majority,

                    the trial court’s decision to terminate respondent-father’s
                    parental rights necessarily depended upon its assessment
                    of respondent-father’s conduct within the context of his
                    case plan and the constraints of his incarceration. Every
                                             IN RE C.A.B.

                                             2022-NCSC-51

                                         Newby, C.J., dissenting



                    ground asserted by DSS and found by the trial court
                    required careful parsing of these facts to ensure that
                    respondent-father’s parental rights were being terminated
                    because of his conduct, not because of his incarceration.

       As such, the majority erroneously concludes that respondent’s absence “created a

       meaningful risk of error that undermined the fundamental fairness of this

       adjudicatory hearing” because the trial court was unable to consider relevant, up-to-

       date information regarding respondent’s conduct in prison.

¶ 50         As explained above, however, the trial court’s adjudication under N.C.G.S.

       § 7B-1111(a)(3) did not require an understanding of respondent’s current conduct. 2

       Rather, it merely required the trial court to find two facts: (1) that respondent had

       some income during the relevant period and thus the ability to pay something; and

       (2) that respondent contributed zero dollars toward Caleb’s cost of care. Since the

       relevant period for adjudication under N.C.G.S. § 7B-1111(a)(3) consisted of the six

       months immediately preceding the filing of the TPR motion, the facts necessary to

       support termination under this ground were finalized on the date the TPR motion

       was filed. As such, the trial court did not need to hear “up-to-date” testimony from

       respondent about his subsequent good behavior in prison.

¶ 51         The majority is thus unable to articulate what evidence respondent’s testimony




             2 Though respondent’s conduct at the time of the hearing may have been relevant to
       adjudication of some of the other grounds alleged, his conduct after 28 August 2020 had no
       bearing on the trial court’s N.C.G.S. § 7B 1111(a)(3) determination.
                                           IN RE C.A.B.

                                           2022-NCSC-51

                                       Newby, C.J., dissenting



       would have offered that could have altered the trial court’s adjudication under

       N.C.G.S. § 7B-1111(a)(3). Respondent presented no offer of proof before the trial

       court. On appeal, respondent also failed to specify any facts showing that he did not

       have income during the relevant period. Rather, respondent, and now the majority,

       merely asserts that respondent would have presented “[e]vidence of [his] ability to

       pay a reasonable portion toward Caleb’s cost of care in the six months preceding the

       filing of the termination motion.” What exactly such evidence is remains unknown.

       This conclusory assertion is not sufficient to show that respondent’s testimony would

       have rendered a different result under N.C.G.S. § 7B-1111(a)(3). It is clear that

       respondent had income but paid nothing. Notably, if contrary evidence existed, then

       respondent could have included it in his report, which was admitted into evidence.

¶ 52         The majority excuses respondent’s counsel’s failure to present an offer of proof

       by claiming that “[c]ounsel was severely limited in his ability to elicit up-to-date

       information from respondent-father at or near the time of the hearing because

       respondent-father was incarcerated in West Virginia in a facility under COVID-19

       lockdown.” However, all of the information needed to defend against the termination

       of respondent’s parental rights under N.C.G.S. § 7B-1111(a)(3) had been available

       since the TPR motion was filed on 28 August 2020. Certainly, in preparing for the

       two previously scheduled TPR hearings in October and December of 2020, any

       relevant information would have been available to respondent’s counsel. Therefore,
                                            IN RE C.A.B.

                                            2022-NCSC-51

                                        Newby, C.J., dissenting



       the 145-day period between the filing of the TPR motion and the hearing, including

       the two scheduled hearings, provided respondent and his counsel sufficient time and

       incentive to prepare a defense to termination under N.C.G.S. § 7B-1111(a)(3).

¶ 53         Furthermore, the trial court found that

                    [respondent] called [the paternal grandfather] before this
                    hearing and they spoke for approximately thirty minutes.
                    Although the federal penitentiary is on a COVID shutdown
                    right now and would not allow [respondent] to participate
                    in this hearing via WebEx, they do allow some telephone
                    communication with the outside world. [Respondent] did
                    not call his attorney during this time.

       This finding is supported by the paternal grandfather’s testimony that he spoke to

       respondent the morning of the TPR hearing for about thirty minutes. As such, it is

       binding on appeal. See In re C.H.M., 371 N.C. 22, 28, 812 S.E.2d 804, 809 (2018) (“[A]

       trial court’s findings of fact ‘are conclusive on appeal if there is competent evidence

       to support them.’ ” (quoting In re Skinner, 370 N.C. 126, 139, 804 S.E.2d 449, 457

       (2017))). Instead of calling the paternal grandfather on the morning of the TPR

       hearing, respondent could have called his counsel to prepare for the hearing.

       Therefore, the majority’s contention that respondent’s counsel was unable to

       sufficiently prepare for the hearing is without merit.

¶ 54         Moreover, the majority concludes that the COVID-19 lockdown constituted an

       “extraordinary circumstance” under N.C.G.S. § 7B-1109(d), which required the trial

       court to continue the hearing. See N.C.G.S. § 7B-1109(d) (2021). N.C.G.S.
                                             IN RE C.A.B.

                                             2022-NCSC-51

                                         Newby, C.J., dissenting



       § 7B-1109(d), however, does not require that a trial court grant a continuance but

       merely gives a trial court the authority to do so if it finds that extraordinary

       circumstances exist. See State v. Phillip, 261 N.C. 263, 266, 134 S.E.2d 386, 389

       (1964) (“Ordinarily a motion for continuance is addressed to the sound discretion of

       the trial judge and his ruling thereon is not subject to review on appeal except in a

       case of manifest abuse.”). Here the trial court acted within its discretion when it

       considered the circumstances surrounding the COVID-19 lockdown and determined

       that a continuance was not necessary.3

¶ 55         The trial court in the present case appropriately found that grounds existed to

       terminate respondent’s parental rights under N.C.G.S. § 7B-1111(a)(3). Even if

       respondent testified regarding his “up-to-date” conduct while incarcerated, the trial

       court’s adjudication under N.C.G.S. § 7B-1111(a)(3) would have remained the same.

       Respondent cannot show prejudice and thus cannot prevail on appeal. Since a finding

       of only one ground was necessary to support the trial court’s TPR order, there is no

       need to address the remaining grounds. The trial court’s order terminating

       respondent’s parental rights should be affirmed. I respectfully dissent.

             Justices BERGER and BARRINGER join in this dissenting opinion.



             3  In reaching a contrary conclusion, the majority gives weight to the fact that
       respondent only requested a five-day continuance. Unlike the trial court, however, the
       majority has no familiarity with the court calendar in Alamance County and thus cannot
       know when this case could have been rescheduled. Thus, such a consideration is better left
       to the sound discretion of the trial court.